Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13, 14, 16-17, 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US 11,395,487 in view of Casida (“Pyrethrum Flowers and pyrethroid insecticides, Environmental Health Perspectives, 1980, Vol. 14, pp 189-202, of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘487  teach a method of controlling bed burg (Cimex lectularius) consisting of applying a pesticidal combination of sabadilla alkaloids and pyrethrum esters.
‘487 does not claim expressly the employment of the pyrethroid insecticides herein in combination with sabadilla alkaloids.
However, Casida teaches that pyrethroids, such as allethrin, permethrin, tetramethrin, are synthetic analogs of the natural product Pyrethrum ester, having the same core structure and similar pesticidal activity, but are more potent and/or stable. Pyrethroids have been used in the art as pyrethrum substitutes. See, particularly, the abstract. pages 189-190, 195-196. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use pyrethroids in place of pyrethrum ester in making a mixture of pyrethroids and sabadilla alkaloid and to use the same for controlling the pest herein recited.
A person of ordinary skill in the art would have been motivated to use pyrethroids in place of pyrethrum ester in making a mixture of pyrethroids and sabadilla alkaloid and to use the same for controlling the pest herein recited because pyrethroids have been known for having the same core structure and similar pesticidal activity as pyrethrum ester, but are more potent and stable and Pyrethroids have been used in the art as pyrethrum substitutes. Note, claim 21 recites various orders of insects, which encompass many species of insects: Hemiptera includes bed bugs), Thysanoptera includes thrips.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-13, 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allison, J. R.  (US Patent No. 2,726,188) in view of Jung et al. (US 2014/0005235 A1), Soloway (“Naturally occurring insecticides,” Environmental Health Perspectives, 1976, Vol. 14, pp 109-117) and Casida (Pyrethrum Flowers and Pyrethroid insecticides,” Environmental Health Perspectives, 1980, Vol. 14, pp 189-202, of record), and in further view of Xu (CN103931680A).
Allison teaches a method of controlling thrips (a type of insect plant pest, aka. Thysanoptera), with a mixture of sabadilla and pyrethrins, (column 2, lines 18-31). The mixture of sabadilla alkaloid taught by Allison is 40-60% sabadilla seed, to 20-30% pyrethrum marc (column 2, lines 63-66). Allison teaches that a mixture of Sabadilla alkaloid with pyrethrins is synergistic (column 1, lines 42-46) to thrips (Thysanoptera). see, column 2, lines 18-25. Allison teaches pyrethrum marc contains 0.6 to 0.1 percent by weight of pyrethrins (column 2, lines 28-31). Allison teaches agents added to the mixture, which are closely equivalent to those described in instant claims, which include spreaders, sticking agents, dispersing agents (column 4, lines 21-25). 
Allison do not teach expressly a pesticidal mixture comprising sabadilla alkaloids and one pyrethroid (synthetic analogs of pyrethrin) as the only active ingredients  with the particular ratio herein defined, nor the particular pests.
However, Jung teaches that Sabadilla alkaloids, veratridine and cevadine (p. 32, column 2, lines 22-23, p. 32, column 2, last 5 lines, p. 31, column 1, lines 32-33) have been known in the art as pesticides and are known to be useful with other pesticides and, has a broad spectrum activity against various pest, including Diptera, Aedes aegypti. See, paragraphs [0107]-[0109].
Jung also teaches that pyrethroids, including, permethrin and esfenvalerate,  have been known in the art as pesticides, similar to pyrethrins, and are known to be used with other known pesticides. See, particularly,  paragraphs  [0245], [0250], [0353]. 

Soloway teaches that pyrethrum and sabadilla are old and well-known naturally occurring insecticides against a variety pests, include Aedes aegypti (a Mosquito). See, the abstract. Tables 6,  9 and 11 at pages 112-114. Soloway further reveals that pyrethrins are the active ingredients found in pyrethrum (0.9-1.3%), and sabadilla alkaloids are the active ingredients in sabadilla seed (0.3%). See, particularly, tables 2 and 5 at page 111, and page 112.
Casida teaches that pyrethroids, such as such as allethrin, cypermethrin, permethrin, tetramethrin, are synthetic analogs of the natural product Pyrethrum ester, having the same core structure and similar pesticidal activity, but are more potent and stable. Pyrethroids, such as permethrin,  have been used in the art as pyrethrum substitutes. See, particularly, the abstract. pages 189-190, 195-196. Xu teach a mixture comprising veratrine (a mixture of veratridine and cevadine) and tetrafluoromethrin (aka. demifluthrin, a pyrethroid) useful for controlling mosquitos. See, the entire document, particularly, the table.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use a known synthetic pyrethroid, such as permethrin or esfenvalerate, in place of pyrethrum mac (pyrethrin) in Allison’s composition and method for controlling pests, such as thrips (Thysanoptera)  or Aedes aegypti (yellow fever Mosquito).
A person of ordinary skill in the art would have been motivated to use a known synthetic pyrethroid, such as permethrin or esfenvalerate, in place of pyrethrum mac (pyrethrin) in Allison’s composition and method for controlling pests, such as thrips (Thysanoptera)  or Aedes aegypti (yellow fever Mosquito) because pyrethroids are known to be similarly useful as pyrethrin and are more available than the natural products. Further mixture of sabadilla alkaloid and pyrethroid has been known in the art for controlling pest.  As to the ratio of the two pesticides, not, the ratio in Allison’s composition is in the range of (0.4-0.6)x0.3: (0.2-0.4) (0.1 to 0.6) or (0.12-0.24): (0.02 to 0.24). Or in the range of  12:1 to 1:2 (sabadilla alkaloid : pyrethrin), which is within the range limited herein claimed. Further,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) . As to claims 21-22, note, the claims are generic to claims 12 and 13 respectively, and read on claims 12 and 13.
Claims 14, 16-17, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allison, J. R.  (US Patent No. 2,726,188) in view of Jung et al. (US 2014/0005235 A1), Soloway (“Naturally occurring insecticides,” Environmental Health Perspectives, 1976, Vol. 14, pp 109-117) and Casida (Pyrethrum Flowers and Pyrethroid insecticides,” Environmental Health Perspectives, 1980, Vol. 14, pp 189-202, of record) and Xu (CN103931680A) supra, in further view of Babcock et al., (US Patent No. 8,232,301 B2.).
The teachings of Allison, Jung, Soloway,  Casida and Xu have been discussed above. Allison, Jung, Soloway, Casida and Xu as a whole do not teach expressly the control of particular pests as recited herein, nor  the particular concentration/amounts of pesticides applied in the field.
However, Babcock teaches pesticidal mixtures that include sabadilla and pyrethrin (column 9, lines 45, and 51) and are used to control pests such as aphids and other sucking insects (column 1, lines 34-36), and in other embodiments wherein the pests include flies, beetles, roaches, arachnids (such as mites), and white flies (column 7, complete). Babcock teaches that in general, concentrations from about 0.01 grams of pesticide per hectare to about 5000 grams of pesticide per hectare are expected to provide good control (column 15, lines 1-3), which includes the instant claims 14-20, descriptions of 1 to about 1,000 grams per hectare (including the further limitations of 112 to about 336  grams per hectare). 

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the particular amounts and concentration of  pyrethroid and sabadilla alkaloids for controlling the pests recited herein. 
A person of ordinary skill in the art would have been motivated to use the particular amounts and concentration of pyrethroid and sabadilla alkaloids for controlling the pests recited herein because the pesticides have been known as broad spectrum pesticides and have been known for controlling such pests. Further, as to the particular amounts recited herein, note,   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Response to the Arguments
Applicants’ amendments and remarks submitted July 1, 2022  have been fully considered, but found unpersuasive.
Applicants contend that the claims would have not been obvious over the cited references because none of the cited references teach the particular pyrethroids recited in the claims. The arguments are untenable. Note, the cited references, particularly, Soloway and  Casida,  teaches that pyrethroids, such as allethrin, cypermethrin, permethrin, tetramethrin (cited in claims 1 and 10 herein) have been old and well-known in the art as natural pyrethrins analogues and have been used in place of natural pyrethrin. See, particularly, table 1 at page 190 of Casida. Thus, the cited references a whole have fairly suggested the particular pyrethroids herein recited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627